
	
		III
		111th CONGRESS
		1st Session
		S. RES. 160
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Gregg (for himself,
			 Mr. McConnell, Mrs. Feinstein, Mr.
			 Durbin, Mr. McCain,
			 Mr. Lieberman, Ms. Collins, Mr.
			 Lugar, Mr. Brownback,
			 Mr. Bennett, Mr. Bond, and Mr.
			 Kerry) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Condemning the actions of the Burmese State
		  Peace and Development Council against Daw Aung San Suu Kyi and calling for the
		  immediate and unconditional release of Daw Aung San Suu Kyi.
	
	
		Whereas the military regime in Burma, headed by General
			 Than Shwe and the State Peace and Development Council (SPDC), has carried out a
			 longstanding and brutal campaign of persecution against Burmese democracy
			 leader Daw Aung San Suu Kyi and her supporters in the National League for
			 Democracy, ethnic minorities, and ordinary citizens of Burma who publicly and
			 courageously speak out against the regime’s many injustices, abuses, and
			 atrocities;
		Whereas the military regime in Burma is solely responsible
			 for failing to provide for the basic needs of the people of Burma and has
			 restricted the activities and movement of United Nations agencies and
			 humanitarian nongovernmental organizations operating in Burma today;
		Whereas Burmese democracy leader Daw Aung San Suu Kyi has
			 been imprisoned in Burma for 13 of the last 19 years, and many members of the
			 National League for Democracy have been similarly jailed, tortured, or
			 killed;
		Whereas Burmese democracy leader Daw Aung San Suu Kyi
			 currently faces criminal charges by the military regime for breaking the terms
			 of her house arrest, which arose from the uninvited visit of an American
			 citizen; and
		Whereas these criminal charges are consistent with other
			 past actions by the military regime to harass and persecute Daw Aung San Suu
			 Kyi and the National League for Democracy: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns and
			 deplores the show trial of Burmese democracy leader Daw Aung San Suu
			 Kyi;
			(2)condemns and
			 deplores the criminal actions by the State Peace and Development Council
			 against Daw Aung San Suu Kyi and members of the National League for
			 Democracy;
			(3)recognizes that
			 currently conditions do not exist in Burma for the conduct of credible and
			 participatory elections;
			(4)calls for the
			 immediate and unconditional release of Daw Aung San Suu Kyi and all prisoners
			 of conscience in Burma;
			(5)calls upon the
			 Secretary of State to reinvigorate efforts with regional governments and
			 multilateral organizations (including the People’s Republic of China, India,
			 and Japan as well as the Association of Southeast Asian Nations and the United
			 Nations Security Council) to secure the immediate and unconditional release of
			 Daw Aung San Suu Kyi and all prisoners of conscience in Burma; and
			(6)calls upon the
			 State Peace and Development Council to establish, with the full and unfettered
			 participation of the National League for Democracy and ethnic minorities, a
			 genuine roadmap for the peaceful transition to civilian, democratic
			 rule.
			
